               Case 4:20-cv-04012-KAW Document 56 Filed 06/17/21 Page 1 of 3




1    Christopher K. Leung (SBN 210325)
     Pollock Cohen LLP
2    60 Broad St., 24th Fl.
     New York, NY 10004
3    Tel.: (212) 337-5361
     Fax.: (347) 696-1227
4    Chris@PollockCohen.com
5    Counsel for Plaintiffs African American Tobacco
     Control Leadership Council, Action on Smoking and
6    Health, American Medical Association, and
     National Medical Association
7
8                                  UNITED STATES DISTRICT COURT
9                               NORTHERN DISTRICT OF CALIFORNIA
10                                           OAKLAND DIVISION
11                                                     )
     AFRICAN AMERICAN TOBACCO                          )     Case Number: 4:20-cv-04012-KAW
12
     CONTROL LEADERSHIP COUNCIL,                       )
13   ACTION ON SMOKING AND HEALTH, )                         STIPULATED REQUEST TO EXTEND
     AMERICAN MEDICAL ASSOCIATION, )                         BRIEFING DEADLINES AND MOVE
14   and NATIONAL MEDICAL                              )     HEARING DATE ON DEFENDANTS’
     ASSOCIATION,                                      )     SECOND MOTION TO DISMISS
15
                                                       )
16           Plaintiffs,                               )
             vs.                                       )
17                                                     )
     U.S. DEPARTMENT OF HEALTH AND )
18
     HUMAN SERVICES; XAVIER BECERRA, )
19   in his official capacity as Secretary of the U.S. )
     Department of Health and Human Services; )
20   U.S. FOOD AND DRUG                                )
     ADMINISTRATION; JANET                             )
21   WOODCOCK, in her official capacity as             )
22   Acting Commissioner of Food and Drugs;            )
     CENTER FOR TOBACCO PRODUCTS; )
23   MITCH ZELLER in his official capacity as the )
     Director of the Center for Tobacco Products. )
24                                                     )
25           Defendants.                               )
                                                       )
26                                                     )
27
28
                                                     Page 1 of 3
     Stipulated Request To Extend Briefing Deadlines and Move Hr’g Date on Defs.’ 2d Mot. To Dismiss
     Case No.: 4:20-cv-04012-KAW
               Case 4:20-cv-04012-KAW Document 56 Filed 06/17/21 Page 2 of 3




1             Pursuant to Rule 6(b)(1)(A) and Local Rule 6-2, the parties have agreed to (a) extend
2     the amount of time for the remaining briefing concerning Defendants’ Second Motion to
3     Dismiss (Dkt. No. 53); and (b) move the hearing date for such Motion to a later date that
4     complies with this Court’s standing order and counsels’ schedules.
5             Specifically, the parties agree to move the filing date for Plaintiffs’ opposition to
6     Defendants’ Motion, from June 23, 2021 to July 7, 2021; to move Defendants’ reply in support
7     of such Motion, from July 1, 2021 to July 21, 2021; and to move the parties’ hearing on such
8     Motion, from July 15, 2021, at 1:30 p.m., to September 16, 2021, at 1:30 p.m.
9             This extension would provide counsel adequate time to address the issues raised by the
10    Motion, as well as avoid conflicts with their existing schedules.
11            This is the first stipulated extension brought on behalf of Plaintiffs. Previous stipulated
12    extensions have included an extension of time to respond to the complaint, extension of time to
13    file a reply, and multiple extensions of all litigation deadlines. The Court previously granted a
14    stipulated extension of all litigation deadlines until after April 29, 2021, to provide sufficient
15    time for FDA to respond to Plaintiffs’ citizen petition. See Dkt. 44 (extending until April 29,
16    2021); see also Dkt. 40 (granting a first extension of the same deadlines). The Court also
17    extended the filing deadline by two days for Defendants’ reply in support of the first motion to
18    dismiss, Dkt. 29, and extended the deadlines for the Plaintiffs’ supplement to the Second
19    Amended Complaint and Defendants’ response. See Dkt. 51. The Court most recently also
20    extended the filing deadline by one day for Defendants’ reply in support of their second motion
21    to dismiss. See Dkt. 55.
22            This proposed stipulated extension will affect the parties’ hearing date (currently
23    scheduled for July 15, 2021, at 1:30 p.m.). Following the parties’ correspondence with this
24    Court’s Courtroom Deputy, the new proposed hearing date will be September 16, 2021, at
25    1:30 p.m.
26
27
28
                                                     Page 2 of 3
     Stipulated Request To Extend Briefing Deadlines and Move Hr’g Date on Defs.’ 2d Mot. To Dismiss
     Case No.: 4:20-cv-04012-KAW
               Case 4:20-cv-04012-KAW Document 56 Filed 06/17/21 Page 3 of 3




1             The parties’ proposed extension and new hearing date may also affect the parties’ next
2     scheduled case management conference, currently scheduled for September 7, 2021, at 1:30
3     p.m.
4                                                     Respectfully submitted,
5      Date: June 17, 2021
                                              /s/ Christopher K. Leung
6               New York, NY                  Christopher K. Leung (SBN 210325)
                                              Pollock Cohen LLP
7                                             60 Broad St., 24th Fl.
8                                             New York, NY 10004
                                              Tel.: (212) 337-5361
9                                             Fax.: (347) 696-1227
                                              Chris@PollockCohen.com
10
                                              Counsel for Plaintiffs African American Tobacco Control Leadership
11
                                              Council, Action on Smoking and Health, American Medical
12                                            Association, and National Medical Association

13
14     Date: June 17, 2021                   BRIAN M. BOYNTON
                                             Acting Assistant Attorney General
15
                                             ARUN G. RAO
16                                           Deputy Assistant Attorney General

17                                           GUSTAV W. EYLER
                                             Acting Director
18
                                             HILARY K. PERKINS
19                                           Assistant Director

20                                           /s/ Sarah Williams
                                             SARAH WILLIAMS
21                                            Trial Attorney
                                             Consumer Protection Branch
22                                           U.S. Department of Justice, Civil Division
                                             P.O. Box 386
23                                           Washington, D.C. 20044-0386
                                             Telephone: 202-616-4269
24                                           Fax: 202-514-8742
                                             sarah.williams@usdoj.gov
25
26                                           Counsel for Defendants

27
28
                                                     Page 3 of 3
     Stipulated Request To Extend Briefing Deadlines and Move Hr’g Date on Defs.’ 2d Mot. To Dismiss
     Case No.: 4:20-cv-04012-KAW
